STOCK PURCHASE AGREEMENT BETWEEN AMERICAN NANO SILICON TECHNOLGIES, INC. AND INVESTORS LISTED IN SCHEDULE A DATED MARCH 19, 2010 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of the 19 day of March, 2010 between American Nano Silicon Technology, Inc., a corporation organized and existing under the laws of the State of California (“ANNO” or the “Company”) and the Investors in Schedule A(“Investor”). PRELIMINARY STATEMENT: WHEREAS, the Investor wishes to purchase from the Company, upon the terms and subject to the conditions of this Agreement, Two Million One Hundred Thousand (2,100,000) shares of common stock of the Company (the “Shares”) for the Purchase Price set forth in Section 1.3.13 hereof.In addition, the Company will issue to the Investor Common Stock Purchase Warrants (the “Warrants”) to purchase up to an additional Two Million (2,000,000) shares of common stock of the Company at exercise prices as stated in the Warrants and will cause certain shareholders of the Company to deliver to the Investor the Shareholders Warrants and Shareholder Put Option described herein; and WHEREAS, the parties intend to memorialize the purchase and sale of such Shares and the Warrants. NOW, THEREFORE, in consideration of the mutual covenants and premises contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby conclusively acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS 1.1Incorporation by Reference. The foregoing recitals and the Exhibits and Schedules attached hereto and referred to herein, are hereby acknowledged to be true and accurate, and are incorporated herein by this reference. 1.2Superseder. This Agreement, to the extent that it is inconsistent with any other instrument or understanding among the parties governing the affairs of the Company, shall supersede such instrument or understanding to the fullest extent permitted by law.A copy of this Agreement shall be filed at the Company’s principal office. 1.3Certain Definitions. For purposes of this Agreement, the following capitalized terms shall have the following meanings (all capitalized terms used in this Agreement that are not defined in this Article 1 shall have the meanings set forth elsewhere in this Agreement): 1.3.1“1933 Act” means the Securities Act of 1933, as amended. 2 1.3.2“1934 Act” means the Securities Exchange Act of 1934, as amended. 1.3.3“Affiliate” means a Person or Persons directly or indirectly, through one or more intermediaries, controlling, controlled by or under common control with the Person(s) in question. The term “control,” as used in the immediately preceding sentence, means, with respect to a Person that is a corporation, the right to the exercise, directly or indirectly, of more than 50 percent of the voting rights attributable to the shares of such controlled corporation and, with respect to a Person that is not a corporation, the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such controlled Person. 1.3.4“Articles” means the Certificate of Incorporation of the Company, as the same may be amended from time to time. 1.3.5“Closing” shall mean the Closing of the transactions contemplated by this Agreement on the Closing Date. 1.3.6“Closing Date” means the date on which the payment of the Purchase Price (as defined herein) by the Investor to the company is completed pursuant to this Agreement to purchase the Shares and Warrants, which shall occur on or before April 15, 2010. 1.3.7“Common Stock” means shares of common stock of the Company, par value $0.001 per share. 1.3.8.“Escrow Agreement” means the escrow agreement among the Company, certain shareholders of the Company, the Investors, and Robert Brantl, Esq. as “Escrow Agent” in the form attached hereto as Exhibit A. 1.3.9"Exempt Issuance" means the issuance of (a) shares of common stock or options to employees, officers, or directors of the Company pursuant to any stock or option plan duly adopted by a majority of the non-employee members of the Board of Directors of the Company or a majority of the members of a committee of non-employee directors established for such purpose, (b) securities upon the exercise of or conversion of any securities issued hereunder, and (c) securities issued pursuant to acquisitions or strategic transactions, provided any such issuance shall only be to a Person which is, itself or through its subsidiaries, an operating company in a business synergistic with the business of the Company and in which the Company receives benefits in addition to the investment of funds, but shall not include a transaction in which the Company is issuing securities primarily for the purpose of raising capital or to an entity whose primary business is investing in securities. 1.3.10"Material Adverse Effect" shall mean any adverse effect on the business, operations, properties or financial condition of the Company that is material and adverse to the Company and its subsidiaries and affiliates, taken as a whole and/or any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company to perform any of its material obligations under this Agreementor to perform its obligations under any other material agreement. 1.3.11“California Act” means the California General Corporation Law, as amended. 1.3.12“Person” means an individual, partnership, firm, limited liability company, trust, joint venture, association, corporation, or any other legal entity. 1.3.13“Purchase Price” means the One Million Dollars ($1,000,000.00) paid by the Investor to the Company for the Shares and the Warrants. 1.3.14 “SEC” means the Securities and Exchange Commission. 1.3.15"SEC Documents" shall mean the Company's latest Form 10-K as of the time in question, all Forms 10-Q and 8-K filed thereafter, and the Proxy Statement for its latest fiscal year as of the time in question. 1.3.16 “Shareholder Put Option” means the option granted by Huakang Zhou to the Investors to sell the Shares to Mr. Zhou, in the form attached hereto as Exhibit B. 1.3.17 “Shareholder Warrant” means the warrants to purchase an aggregate of two million shares at $.80 per share given to the Investors by certain shareholders named therein, in the form attached hereto as Exhibit C. 1.3.18 "Shares" shall mean, collectively, the shares of Common Stock of the Company purchased hereunder and those shares of Common Stock issuable to the Investor upon exercise of the Warrants. 1.3.19 “Subsequent Financing” shall mean any form of financing that could result in the issuance of additional shares of common stock any time post closing or in the future that could be dilutive to existing shareholders including but not limited to preferred stock, common stock, common stock equity lines, debt, debt that is convertible into shares of common stock, or preferred securities that are convertible into shares of common stock. 1.3.20 “Transaction Documents” shall mean this Agreement, all Schedules and Exhibits attached hereto and all other documents and instruments to be executed and delivered by the parties in order to consummate the transactions contemplated hereby, including, but not limited to the documents listed in Sections 3.2 and 3.3 hereof. 1.3.21 “Warrants” shall mean the Common Stock Purchase Warrant “A” in the form attached hereto as Exhibit D. 3 ARTICLE II SALE AND PURCHASE OFAMERICAN NANO SILICON TECHNOLOGY, INC. COMMON STOCK AND WARRANTS; PURCHASE PRICE 2.1Sale of Common Stock and Issuance of Warrants. (a)Upon the terms and subject to the conditions set forth herein, and in accordance with applicable law, the Company agrees to sell to the Investor, and the Investor agrees to purchase from the Company, on the Closing Date Two Million One Hundred Thousand (2,100,000) shares of Common Stock and the Warrants for the price (the “Purchase Price”) of One Million Dollars ($1,000,000.00). The Purchase Price shall be paid by the Investor to the Company on the Closing Date by a wire transfer of the Purchase Price payable at the direction of Company.The Company shall cause the Common Stock and the Warrants to be issued to the Investor upon the payment of the Purchase Price to the Company. (b)Upon execution and delivery of this Agreement and the Company’s receipt of the Purchase Price, the Company shall · issue to the Investor the Warrants to purchase an aggregate of Two Million (2,000,000) shares of Common Stock at the exercise price stated in the Warrants, all pursuant to the terms and conditions of the form of Warrants attached hereto as Exhibit D; · cause to be delivered to each of the Investors the Shareholder Put Option in the form attached hereto as Exhibit B, providing each Investor the right to sell the number of Shares acquired hereunder; and · cause to be delivered to each of the Investors a Shareholders Warrant in the form attached hereto as Exhibit C, which will permit the Investor to purchase from the named Shareholders the same number of shares of common stock of the Company as that Investor may purchase on exercise of the Warrants; provided, however, that the Investor shall not be entitled to exercise the Warrants or the Shareholders Warrant and receive shares of Common Stock that would result in beneficial ownership by the Investor and its affiliates of more than 4.99% of the then outstanding number of shares of Common Stock on such date.For the purposes of the immediately preceding sentence, beneficial ownership shall be determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. The Investor, upon not less than 15 days’ prior notice to the Company and/or the Shareholders, as applicable, mayincrease or decrease the beneficial ownership limitation provisions of this Section 2.1(a), provided that the beneficial ownership limitation in no event exceeds 9.99% of the number of shares of the Common Stock outstanding immediately after giving effect to the issuance or acquisition of shares of Common Stock held by the Investor and the provisions of this Section 2.1(a) shall continue to apply. Any such increase or decrease will not be effective until the 16th day after such notice is delivered to the Company. The provisions of this paragraph shall be construed andimplemented in a manner otherwise than in strict conformity with the terms of this Section 2.1(a) to correct this paragraph (or any portion hereof) which may be defective or inconsistent with the intended beneficial ownership limitation herein contained orto make changes or supplements necessary or desirable to properly give effect to such limitation. 4 2.2Purchase Price.The Purchase Price shall be delivered by the Investor in the form of a wire transfer made payable to the Company in United States Dollars from the Investor to the direction of the Company on the Closing Date. 2.3Additional Investment Right. The Investor shall have the right to purchase from the Company, and the Company shall issue and sell to the Investor, in the event that the Investor exercises such right, up to Two Million One Hundred Thousand (2,100,000) Shares of Common Stock at a purchase price of One Million Dollars ($1,000,000.00) pursuant to the terms hereof (the “Investor Right”).The Additional Investment Right shall expire four (4) months following the Closing Date, unless extended by the Company.The Investor may exercise the Investor’s right, in whole or in part, by delivering to the Company an Exercise Form in the form attached hereto as Exhibit E. Within five (5) days of receipt of such Exercise Form, the Company shall deliver to the Investor a certificate representing the Common Shares purchased pursuant to the Investor Right (the “Additional Investment Right Shares”).Should the Investor exercise any or all of the Investor Right, the Company will issue to the investor, pro-rata to the percent of the Investor Right exercised by the Investor, a Warrant attached herein as Exhibit D. ARTICLE III CLOSING DATE AND DELIVERIES AT CLOSING 3.1Closing Date.The closing of the transactions contemplated by this Agreement (the “Closing”), unless expressly determined herein, shall be held at the offices of the Escrow Agent, at 5:00 P.M. local time, on the Closing Date or on such other date and at such other place as may be mutually agreed by the parties, including closing by facsimile with originals to follow. 3.2Deliveries by the Company.In addition to and without limiting any other provision of this Agreement, the Company agrees to deliver, or cause to be delivered, to the escrow agent under the Escrow Agreement, the following: (a) At or prior to Closing, an executed Agreement with all exhibits and schedules attached hereto; (b) At or prior to Closing, the executed Shareholder Put Option in the name of the Investor in the form attached hereto as Exhibit B; (c) At or prior to Closing, the executed Shareholders Warrants in the name of the Investor in the form attached hereto as Exhibit C; (d) At or prior to Closing, an executed Warrant “A” in the name of the Investor in the form attached hereto as Exhibit D; (e) The executed Escrow Agreement; (f) Evidence of approval of the Board of Directors of the Company of the Transaction Documents and the transactions contemplated hereby; (g) An opinion from the Company’s counsel concerning the Transaction Documents and the transactions contemplated hereby in form and substance reasonably acceptable to Investor; (h) Stock Certificate in the name of Investor evidencing the Shares; (i) Such other documents or certificates as shall be reasonably requested by Investor or its counsel. 5 3.3Deliveries by Investor.In addition to and without limiting any other provision of this Agreement, the Investor agrees to deliver, or cause to be delivered, to the escrow agent under the Escrow Agreement, the following: (a) A wire transfer in the amount of the Investor Funds; (b) The executed Agreement with all Exhibits and Schedules attached hereto; (c) The executed Escrow Agreement; (d) Such other documents or certificates as shall be reasonably requested by the Company or its counsel. In the event any document provided to the other party in Paragraphs 3.2 and 3.3 herein are provided by facsimile, the party shall forward an original document to the other party within seven (7) business days. 3.4Further Assurances.The Company and the Investor shall, upon request, on or after the Closing Date, cooperate with each other (specifically, the Company shall cooperate with the Investor, and the Investor shall cooperate with the Company) by furnishing any additional information, executing and delivering any additional documents and/or other instruments and doing any and all such things as may be reasonably required by the parties or their counsel to consummate or otherwise implement the transactions contemplated by this Agreement. 3.5Waiver. The Investor may waive any of the requirements of Section 3.2 of this Agreement, and the Company at its discretion may waive any of the provisions of Section 3.3 of this Agreement.The Investor may also waive any of the requirements of the Company under the Escrow Agreement. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company represents and warrants to the Investor as of the date hereof and as of Closing (which warranties and representations shall survive the Closing regardless of what examinations, inspections, audits and other investigations the Investor has heretofore made or may hereinafter make with respect to such warranties and representations) as follows: 4.1Organization and Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of California, and has the requisite corporate power and authority to own, lease and operate its properties and to carry on its business as it is now being conducted and is duly qualified to do business in any other jurisdiction by virtue of the nature of the businesses conducted by it or the ownership or leasing of its properties, except where the failure to be so qualified will not, when taken together with all other such failures, have a Material Adverse Effect on the business, operations, properties, assets, financial condition or results of operation of the Company and its subsidiaries taken as a whole. 4.2Articles of Incorporation and By-Laws.The complete and correct copies of the Company’s Articles and By-Laws, as amended or restated to date which have been filed with the Securities and Exchange Commissionare a complete and correct copy of such document as in effect on the date hereof and as of the Closing Date. 4.3Capitalization. 4.3.1The authorized and outstanding capital stock of the Company is set forth in the Company’s Annual Report on Form 10-K, filed on December 29, 2009 with the Securities and Exchange Commission and updated on all subsequent SEC Documents.All shares of capital stock have been duly authorized and are validly issued, and are fully paid and no assessable, and free of preemptive rights. 4.3.2As of the date of this Agreement, the authorized capital stock of the Company consists of 200,000,000 shares of common Stock authorized ($.001 par value), of which 26,626,553 shares of common Stock are issued and outstanding.As of Closing, following the issuance by the Company of the Shares to the Investor, the authorized capital stock of the Company will consist of 200,000,000 shares of Common Stock ($.001 par value), of which approximately 28,726,553 share of Common Stock shall be issued and outstanding.As of Closing, the Investor will hold Warrants to purchase an aggregate of 4,000,000 shares of Common Stock.All outstanding shares of capital stock have been duly authorized and are validly issued, and are fully paid and nonassessable and free of preemptive rights.All shares of capital stock described above to be issued have been duly authorized and when issued, will be validly issued, fully paid and nonassessable and free of preemptive rights. There are no derivatives currently outstanding.The company hereby represents that it is party to nocontracts or commitments that are potentially dilutive events, including employment agreements, acquisition, consulting agreements, debts, payments, financing or business relationships that could be paid in equity, derivatives or resulting in additional equity issuances that could potentially occur. 6 4.3.3Except pursuant to this Agreement, as of the date hereof and as of the Closing Date, there are not now outstanding options, warrants, rights to subscribe for, calls or commitments of any character whatsoever relating to, or securities or rights convertible into or exchangeable for, shares of any class of capital stock of the Company, or agreements, understandings or arrangements to which the Company is a party, or by which the Company is or may be bound, to issue additional shares of its capital stock or options, warrants, scrip or rights to subscribe for, calls or commitment of any character whatsoever relating to, or securities or rights convertible into or exchangeable for, any shares of any class of its capital stock.The Company agrees to inform the Investors in writing of any additional warrants granted prior to the Closing Date. 4.3.4The Company on the Closing Date (i) will have full right, power, and authority to sell, assign, transfer, and deliver, by reason of record and beneficial ownership, to the Investor, the Company Shares hereunder, free and clear of all liens, charges, claims, options, pledges, restrictions, and encumbrances whatsoever; and (ii) upon exercise of the Warrants, the Investor will acquire good and marketable title to such Shares, free and clear of all liens, charges, claims, options, pledges, restrictions, and encumbrances whatsoever, except as otherwise provided in this Agreement as to the limitation on the voting rights of such Shares in certain circumstances. 4.4Authority. The Company has all requisite corporate power and authority to execute and deliver this Agreement, the Shares, and the Warrants, to perform its obligations hereunder and thereunder and to consummate the transactions contemplated hereby and thereby.The execution and delivery of this Agreement by the Company and the consummation of the transactions contemplated hereby have been duly authorized by all necessary corporate action and no other corporate proceedings on the part of the Company is necessary to authorize this Agreement or to consummate the transactions contemplated hereby except as disclosed in this Agreement.This Agreement has been duly executed and delivered by the Company and constitutes the legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms. 4.5No Conflict; Required Filings and Consents. The execution and delivery of this Agreement by the Company does not, and the performance by the Company of their respective obligations hereunder will not:(i) conflict with or violate the Articles or By-Laws of the Company; (ii) conflict with, breach or violate any federal, state, foreign or local law, statute, ordinance, rule, regulation, order, judgment or decree (collectively, "Laws") in effect as of the date of this Agreement and applicable to the Company; or (iii) result in any breach of, constitute a default (or an event that with notice or lapse of time or both would become a default) under, give to any other entity any right of termination, amendment, acceleration or cancellation of, require payment under, or resultin the creation of a lien or encumbrance on any of the properties or assets of the Company pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease, license, permit, franchise or other instrument or obligation to which the Company is a party or by the Company or any of its properties or assets is bound.Excluding from the foregoing are such violations, conflicts, breaches, defaults, terminations, accelerations, creations of liens, or incumbency that would not, in the aggregate, have a Material Adverse Effect. 4.6Report and Financial Statements. The Company’s Annual Report on Form 10-K, filed on December 29, 2009 with the SEC, contains the audited financial statements of the Company.The Company has previously provided to the Investor the audited financial statements of the Company as of September 30, 2009 (the “Financial Statements”). Each of the balance sheets contained in or incorporated by reference into any such Financial Statements (including the related notes and schedules thereto) fairly presented the financial position of the Company, as of its date, and each of the statements of income and changes in stockholders’ equity and cash flows or equivalent statements in such Financial Statements (including any related notes and schedules thereto) fairly presents, changes in stockholders’ equity and changes in cash flows, as the case may be, of the Company, for the periods to which they relate, in each case in accordance with United States generally accepted accounting principles (“U.S.
